17‐1048‐cv 
     Bhattacharya v. SUNY Rockland Cmty. Coll., et al. 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                                           
                                            SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  10th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  RAYMOND J. LOHIER, JR., 
 7                          CHRISTOPHER F. DRONEY, 
 8                                  Circuit Judges, 
 9                          JED S. RAKOFF, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         ROBIN BHATTACHARYA, 
13    
14                          Petitioner‐Appellant, 
15                                   
16                                  v.                                               No. 17‐1048‐cv 
17                                   
18         SUNY ROCKLAND COMMUNITY COLLEGE, SUNY 
19         ROCKLAND COMMUNITY COLLEGE, BOARD OF 
20         TRUSTEES, ROCKLAND COMMUNITY COLLEGE 
21         ADJUNCT FACULTY ASSOCIATION, LOCAL 4896, 
22         NYSUT, AFT, AFL‐CIO, JERRY BORREGGINE,   
23    
24                          Respondents‐Appellees. 

     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New 
     York, sitting by designation. 
 1         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2         FOR APPELLANT:                                    MICHAEL D. DIEDERICH, JR., Stony 
 3                                                           Point, NY. 
 4          
 5         FOR APPELLEES:                                    ERIC DRANOFF, Saretsky Katz & 
 6                                                           Dranoff, LLP, New York, NY, for 
 7                                                           SUNY Rockland Community College 
 8                                                           & SUNY Rockland Community 
 9                                                           College, Board of Trustees. 
10          
11                                                           MEGAN M. MERCY, New York State 
12                                                           United Teachers, Latham, NY, for 
13                                                           Rockland Community College 
14                                                           Adjunct Faculty Association, Local 
15                                                           4896, NYSUT, AFT, AFL‐CIO & Jerry 
16                                                           Borreggine. 
17                                                            
18         Appeal from a judgment of the United States District Court for the 

19   Southern District of New York (Vincent L. Briccetti, Judge).    UPON DUE 

20   CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED 

21   that the judgment of the District Court is AFFIRMED. 

22         Robin Bhattacharya appeals from a judgment of the District Court 

23   (Briccetti, J.) dismissing his First Amended Complaint (“FAC”) for failure to state 

24   a claim, denying Bhattacharya leave to file a proposed Second Amended 

25   Complaint (“SAC”), and declining to exercise supplemental jurisdiction over 

26   Bhattacharya’s State law claims.    We assume the parties’ familiarity with the 




                                                 2
 1   facts and record of the prior proceedings, to which we refer only as necessary to 

 2   explain our decision to affirm. 

 3         First, Bhattacharya argues that the FAC states a claim for violation of his 

 4   First Amendment rights.    We disagree.    A claim by a government employee for 

 5   retaliation under the First Amendment requires at least that the plaintiff (1) spoke 

 6   “as a citizen” (2) about “matters of public concern.”    Connick v. Myers, 461 U.S. 

 7   138, 143 (1983); see also Weintraub v. Bd. of Educ., 593 F.3d 196, 200 (2d Cir. 2010).   

 8   Otherwise, the employee “has no First Amendment cause of action based on his 

 9   or her employer’s reaction to the speech.”    Garcetti v. Ceballos, 547 U.S. 410, 418 

10   (2006); Weintraub, 593 F.3d at 201.    The allegations in the FAC, viewed in the 

11   light most favorable to Bhattacharya, satisfy neither element.    Bhattacharya 

12   spoke as an employee rather than a citizen because the speech he contends is 

13   protected—refusing to permit cheating by students—is “part‐and‐parcel” of his 

14   official duties.    See Weintraub, 593 F.3d at 203.    Indeed, “maintaining class 

15   discipline” is one of the “core duties” of a teacher.    Id. at 198.    In addition, there 

16   is no plausible allegation that the speech at issue was on a matter of public 

17   concern rather than “calculated to redress [a] personal grievance[]” between 




                                                  3
 1   Bhattacharya and his students.    Ruotolo v. City of New York, 514 F.3d 184, 189 

 2   (2d Cir. 2008) (quotation marks omitted). 

 3          Bhattacharya responds that Garcetti does not apply because the Supreme 

 4   Court expressly left open whether its holding applies to “speech related to 

 5   scholarship or teaching.”    Garcetti, 547 U.S. at 425.    But here Bhattacharya’s 

 6   speech involved neither scholarship nor teaching.    See Lane v. Franks, 134 S. Ct. 

 7   2369, 2378 (2014) (applying Garcetti to college employee when speech was 

 8   non‐scholastic).1    Rather, it involved “maintaining class discipline.”    See 

 9   Weintraub, 593 F.3d at 198.    Bhattacharya also argues that he has stated an 

10   “academic freedom” claim under the First Amendment.    We have recognized an 

11   academic freedom claim where a restriction on speech implicates the content of a 

12   teacher’s lessons or restricts a school’s ability to determine its curriculum.    See 

13   Burt v. Gates, 502 F.3d 183, 190–91 (2d Cir. 2007) (collecting cases).    But the FAC 

14   does not allege that any of the appellees restricted the content of Bhattacharya’s 

15   class.    Accordingly, the District Court properly dismissed his First Amendment 

16   claim. 



     1  Moreover, even if Garcetti did not apply to this case, we would still affirm because the 
     speech at issue is not on a matter of public concern, a requirement that predates Garcetti.   
     See Connick, 461 U.S. at 143. 

                                                   4
 1          Bhattacharya also argues that the District Court erred in denying him leave 

 2   to file his proposed SAC to add a due process claim.    Bhattacharya’s proposed 

 3   due process claim is based on the same claim of academic freedom that, we have 

 4   already concluded, the District Court properly rejected.    Amendment would 

 5   therefore have been futile.    Additionally, Bhattacharya’s original complaint 

 6   asserted a due process claim.    His FAC begins by stating that it “eliminates all 

 7   federal claims except [his] First Amendment claim to free speech and association 

 8   as a part of academic freedom.”    App’x 1.   

 9          Finally, pointing out that this action was removed from State court, 

10   Bhattacharya argues that the District Court should have remanded his State law 

11   claims rather than dismissing them without prejudice.2    When a district court 

12   declines to exercise supplemental jurisdiction in a case removed from State court, 

13   it has discretion either to dismiss the claims without prejudice or to remand the 

14   claims.    See Carnegie‐Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988); Baylis v. 



     2  We note that the District Court’s March 15, 2016 Opinion and Order states only that the 
     District Court declined to exercise supplemental jurisdiction over Bhattacharya’s State 
     law claims, without reference to whether those claims were dismissed or remanded to 
     State court.    The subsequent judgment dismissed Bhattacharya’s case.    In light of the 
     appellees’ statements at oral argument that they have no objection to the remand of the 
     State law claims to State court, we invite the District Court to clarify whether it intended 
     to remand those claims to State court, within its discretion. 

                                                   5
 1   Marriott Corp., 843 F.2d 658, 665 (2d Cir. 1988).    Bhattacharya has not identified 

 2   any reason why remand was more appropriate than dismissal, nor does it appear 

 3   that he raised this issue before the District Court.    Accordingly, we discern no 

 4   abuse of discretion in the District Court’s decision to dismiss Bhattacharya’s State 

 5   law claims without prejudice. 

 6         We have considered Bhattacharya’s remaining arguments and conclude 

 7   that they are without merit.    For the foregoing reasons, the judgment of the 

 8   District Court is AFFIRMED. 

 9                                          FOR THE COURT: 
10                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                               6